Citation Nr: 1137031	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the April 15, 1998, rating decision wherein the VA RO denied service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a back disability. 



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESS AT HEARING ON APPEAL

The Veteran, L.H.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to March 1957 and from March 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2008 and September 2010 rating decisions of the VA RO in Roanoke, Virginia.  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims of entitlement to a bilateral knee condition and flat feet, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  In an April 15, 1998, rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.   

3.  The April 15, 1998, rating decision does not contain any error of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

4.  An April 1998 rating decision previously denied service connection for right and left knee disabilities, finding that there was no evidence that the current bilateral knee disability are related to treatment received in service; the Veteran did not perfect his appeal and it became final.    

5.  A March 2002 rating decision determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for left and right knee disabilities.  The RO additionally denied a claim for Osgood Schlatter's disease of the right knee, finding that there was no evidence of the disease in service or currently.  The Veteran did not appeal the decision and it became final.    

6.  A March 2002 rating decision denied the claim of entitlement to service connection for bilateral flat feet, finding that pes planus or flat feet existed prior to service and there was no evidence that it was permanently worsened as a result of the Veteran's active service.  The Veteran did not appeal the decision and it became final.    

7.  Evidence received since the March 2002 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.  

8.  Evidence received since the March 2002 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.  

9.  Evidence received since the March 2002 rating decision was previously submitted to agency decision makers, is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact that is necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral flat feet.  

10.  A right knee disability did not exist prior to either period of the Veteran's active military service.  The Veteran is not currently shown to have Osgood-Schlatter's disease; degenerative arthritis of the right knee is not shown to have manifested in service or for many years thereafter; degenerative arthritis is not shown to be due to a documented injury or other event of the Veteran's active military service.  His lay assertions are not credible for the purpose of establishing a continuity of right knee symptomatology since service.

11.  Degenerative arthritis of the left knee is not shown to have manifested in service or for many years thereafter; degenerative arthritis is not shown to be due to a documented injury or other event of the Veteran's active military service.  His lay assertions are not credible for the purpose of establishing a continuity of left knee symptomatology since service.

12.  The Veteran currently is not shown to have a diagnosed bilateral hip disability.  

13.  The Veteran currently is not shown to have a diagnosed back disability.  



CONCLUSIONS OF LAW

1.  A valid claim of CUE in the April 15, 1998, VA RO rating decision has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The April 1998 rating decision, which denied service connection for right and left knee disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).




3.  The March 2002 rating decision, which denied service connection for Osgood-Schlatter's disease of the right knee and bilateral flat feet, and determined that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for left and right knee disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

4.  The evidence received since the final March 2002 rating determination is new and material with regard to the Veteran's claim for service connection for left and right knee disabilities, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

5.  The evidence received since the final March 2002 rating determination is not new and material with regard to the Veteran's claim for service connection for bilateral flat feet, and thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

6.  The Veteran does not have a right knee disability, to include degenerative arthritis and Osgood-Schlatter's disease, due to disease or injury that was incurred in or aggravated by active service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

7.  The Veteran does not have a left knee disability, to include degenerative arthritis, due to disease or injury that was incurred in or aggravated by active service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


8.  The Veteran does not have a bilateral hip disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

9.  The Veteran does not have a back disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Additionally, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in June 2008 and August 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  These letters additionally notified the Veteran that his claims for bilateral knee and flat feet disabilities were previously denied and the reasons for said denials.  The June 2008 letter notified the Veteran of the information and evidence necessary to substantiate a claim for service connection.  Notice pursuant to the Dingess decision was included in these letters.  The claims were last readjudicated in a  May 2011 supplemental statement of the case (SSOC).  

With regard to whether CUE was present in a prior final rating decision, the Board holds that the provisions of the VCAA are inapplicable to the instant case.  The Board believes this conclusion to be consistent with the holding of the Court in Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38).  Therefore, the Board will proceed with consideration of this aspect of the Veteran's appeal.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, a lay statement, and reports of VA examination.  The Veteran was afforded a VA examination in March 2011 in order to obtain medical evidence as to the nature and etiology of the left and right knee disabilities.  The Veteran has not identified any other evidence which has not been obtained.  In June 2008 and August 2010, the Veteran indicated that he had no further evidence or information to submit in support of his claims.

The Veteran was not afforded VA examinations for the claim to reopen the claim for service connection for flatfeet and the claims for service connection for back and hip disabilities.  Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1). 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to afford the Veteran VA examinations for the claims for service connection for back and hip disabilities.  As discussed in detail below, there is no competent evidence of a current back or hip disability.  There is no competent evidence of an event, injury or disease in service or an association between the claimed disabilities and active service.   Thus, there is no reasonable possibility that a VA examination would serve to substantiate the claims.

The Board finds that a medical opinion or examination is not necessary and there is sufficient competent medical evidence on file for the Board to make a decision on the claim.

Accordingly, a remand for the purpose of obtaining a medical opinion regarding the whether the Veteran's claimed back and hip disorders are etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. CUE

The Veteran contends that the April 15, 1998, rating decision, which denied the claim of entitlement to service connection for a bilateral knee disorder, was clearly and unmistakably erroneous.  Specifically, he asserts that he had a right knee disability prior to his second period of active duty service and that VA failed to consider aggravation of a pre-existing condition.  With regard to the left knee, the Veteran contends VA failed to consider the May 1960 motor vehicle accident when denying his claim.    

A decision by the Secretary under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).


Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  
Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313). 

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the CAVC in a claim of CUE).  

Historically, the Veteran filed a claim of entitlement to service connection for a knee disability in October 1997.  He claimed that during his second period of enlistment, he was in an automobile accident in either August or September 1960.  He indicated that he injured his "knee" during the accident, but did not seek treatment.   

His DD 214 showed he served from May 1954 to March 1957 and from March 1959 to April 1962.  Service treatment records revealed that the Veteran denied a trick or locked knee upon enlistment Report of Medical History in March 1954.  The corresponding physical examination was similarly negative.  On the March 1957 separation Report of Medical History, the Veteran indicated that he had a trick or locked knee.  The medical provider noted the Veteran reported a right trick knee one year prior; however, the corresponding physical examination was negative for a knee disability.

Upon his second period of enlistment, the Veteran did not complain of any knee trouble on the February 1959 Report of Medical History.  The corresponding physical examination was similarly negative.  

In August 1959, the Veteran reported pain in the popliteal regional of the right knee.  He informed treatment providers that he was on his leg for approximately 16 hours two day prior.  He was diagnosed mild tendonitis.  A September 1960 entry indicates the Veteran reported a sprained left knee the day prior; however, he denied knee problems on a June 1960 Report of Medical History and there were negative findings on physical evaluation.  

In October 1960, the Veteran stated that he was in a motor vehicle accident nine days prior and had injured his left knee.  He reported banging his left knee on the dash board.  The Veteran was diagnosed with effusion and a contusion of the left knee.  The March 1962 separation Report of Medical History was negative for any knee problems. The separation physical examination was similarly devoid of either a right or left knee disability.

The Veteran submitted a September 1977 surgical report in support of his knee claim.  These records indicated the Veteran reported left knee problems for "years."  There was no mention of an in-service injury or disease.  He underwent surgery on his left knee for acute inflammation of the left knee secondary to old torn meniscus of the left knee with rupture of both medial and lateral meniscus.  

Statements of MW dated in October 1997 reveal he was in an accident with the Veteran in August or September 1960.  He then indicated the Veteran injured his knee, but didn't go to the hospital.  The Veteran submitted an identical statement.  
The Veteran was afforded a VA examination in January 1998.  The Veteran reported injuring his knees in the 1960 car accident.  The Veteran indicated he had troubles with his knees since service.  The Veteran informed the examiner that he hurt his left knee again in 1992, when he fell walking into the post office.  He further indicated that the diagnosis was Osgood Schlatter's disease, but nothing was written in his record.  Mild degenerative arthritis of the bilateral knees was diagnosed.  The Veteran was also diagnosed with Osgood Schlatter's, but the examiner noted there was no x-ray evidence of the disease. 

In February 1998, the Veteran indicated that he had worn a brace since the motor vehicle accident.

A March 1998 letter from Dr. RBS indicated the Veteran had bilateral knee pain related to degenerative arthritis.  Dr. RBS noted the Veteran reported blunt trauma to both knees in a 1960 accident.  The Veteran denied any fractures of the knee, but that he had problems with his knees since the accident.  The Veteran further denied any recent trauma to the knees.

The VA RO denied service connection for right and left knee conditions in a rating decision dated April 15, 1998.  The VA RO denied the claims on the basis that they were not well grounded.  Notably, the VA RO found the claim for the left knee was not well-grounded as there was no evidence that the effusion and contusion of the left knee, which the Veteran was treated for during service in 1960, was the same condition for which he had been treated since 1977.  

The VA RO found the claim for the right knee was also not well-grounded as there was no competent medical evidence that the right knee condition, which the Veteran was treated for in August 1959, was the same as the current disability of the knee.  The VA RO did note the Veteran reported an episode of right trick knee in March 1957, but there was no treatment of the right knee until 1959 when he was treated for tendonitis. 

The Veteran was notified of the decision in April 1998.  The Veteran filed a notice of disagreement (NOD) in May 1998 and a statement of the case (SOC) was issued in August 1998; however, the Veteran did not perfect his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

There was no further communication from the Veteran until June 2001 when he filed a new claim for his right knee.  He asked that his claim be reviewed since the passage of the VCAA had eliminated the well-grounded standard of review.  The Veteran did not submit any further evidence in support of his reopened claim.  His claim was again denied in March 2002.  The VA RO determined new and material evidence had not been submitted to reopen the right knee claim.  The VA RO additionally denied a claim for Osgood-Schlatter's disease of the right knee.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).

The Veteran submitted his CUE claim in January 2010.  He contends that VA failed to properly adjudicate his claim with evidence already of record.   See VA Form 21-4138, Statement in Support Claim, received in January 2010.  

The Veteran submitted medical records from Dr. MSS dated in January 2010, a January 1999 letter from Dr. KWG, and a January 1999 letter from Dr. RBS in support of his CUE claim.  The Board notes that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Thus, the Board may only consider that evidence of record at the time of the April 1998 rating decision and may not consider any evidence associated with the file after that decision when determining if the decision was CUE.  

The Board has carefully considered the applicable law and the evidence of record at the time of the April 1998 rating decision, and finds that the Veteran's contention regarding the assignment of CUE is without merit.  His principal contention relative to the April 1998 rating decision is that the RO failed to properly adjudicate his claim with evidence already of record.  

The Board must dismiss the Veteran's contention as a basis for CUE.  The Veteran's argument amounts to a simple disagreement as to how the facts were weighed and evaluated, which is not a basis for CUE.  The Veteran does not argue that the correct facts were not before the RO in 1998.  

The Veteran also asserts that the RO committed CUE in the April 1998 rating decision because VA failed to consider aggravation of a pre-existing right knee disability and VA failed to consider the May 1960 motor vehicle accident when denying his left knee claim.   

Under the law as it existed in 1997, the criteria to establish service connection under 38 C.F.R. § 3.303 remains the same as it does today.  Service connection would be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In 1997, before the Veteran's claim could be addressed, he must first present evidence sufficient to justify a belief by a fair and impartial individual that the service connection claim was well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997). 

The Court previously held that the Veteran must submit evidence of a well- grounded claim, one that is plausible or meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the Veteran did not meet that burden, there was no further duty on the part of the VA to assist the Veteran with the development of that claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997). 

In order to have a well-grounded claim, the Veteran must submit competent medical evidence of a current medical disability; competent lay or medical evidence of an incurrence or aggravation of a disease or injury in service; and, competent medical evidence of a nexus between an in-service injury or disease and a current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  It was not until the VCAA, that the concept of a well-grounded claim was eliminated.  The VCAA redefined the obligations of VA with respect to the duty to assist, and supersedes the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).

A  preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (1997).  Clear and unmistakable evidence (obvious or manifest) was required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Id.  

After a careful review of the record before the RO in April 1998, the Board finds that there was a tenable basis for the RO's denial of the claim of service connection for left and right knee disabilities given the facts presented and the applicable law extant at that time.

In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the April 1998 decision were correctly applied. 

In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error of fact or law that was outcome determinative.

The Board finds that the RO's determination in April 1998 was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.

Regarding whether the RO committed CUE by not considering whether the claimed right knee disability was aggravated by service, there is evidence to support the finding that the issue of aggravation was not raised by the Veteran or otherwise by the record.  

As discussed above, the service enlistment examinations did not show a diagnosis of a left or right knee disability upon entrance into service.  There was no evidence that a right knee disability pre-existed the second period of service.  As delineated above, while the Veteran reported a right, trick knee one year prior on his March 1957 separation medical history from the first period of service, a right knee disability was not diagnosed on the corresponding physical examination.  A right knee disability was not reported or diagnosed upon enlistment examination in February 1959 for the second period of service either.  The first treatment with respect to the right knee was in 1959.  There was no follow-up treatment and a right knee disability was not diagnosed upon separation examination in 1962.  

The VA RO noted the 1960 motor vehicle accident when denying the claim for the left knee.  There is evidence to support the finding that the Veteran did not have a left knee disability due to the 1960 motor vehicle accident when he separated from service in 1962.  In the April 1998 rating decision, the VA RO found the claims were not well grounded as there was no evidence that the current bilateral knee disability was related to service.  There is competent evidence of record at the time of the April 1998 rating decision which supported the RO's decision.  When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 et. App. 84, 88 (2000).

Thus, on this record, the Board finds that that the Veteran's current arguments essentially represent no more than a disagreement with how the correct facts were weighed or evaluated at the time of the rating decision in April 1998 and cannot give rise to a valid claim of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Veteran has not argued, nor is there any evidence that the correct facts, as they were known at the time, were not before the adjudicator.  Second, the mere assertion that the facts were not weighed or evaluated properly does not constitute CUE.  See Thompson, 1 Vet. App. at 253.  There is no "undebatable" error that had it not been made, would have manifestly changed the outcome of the April 1998 decision.

With regard to the elimination of a well-grounded claim after the passage of the VCAA, should the Veteran's argument amount to a claim that there was a failure in the duty to assist, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen, v. 9 Vet. App. at 424; Caffrey, 6 Vet. App. at 377.  

The Board finds that there was no CUE with respect to the application of statutory or regulatory provisions.  The Veteran has not met the relevant burden, and, 
therefore, the April 15, 1998, rating decision did not involve CUE and is final.


B.  New and Material

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Bilateral Knee Condition

The Veteran seeks to reopen the claim for service connection for left and right knee disabilities that were denied by the RO in an April 1998 rating decision.  The Veteran filed an NOD and an SOC was issued; however, the Veteran did not perfect his appeal and the April 1998 rating decision became final as to this issue.  38 C.F.R. §§ 20.302(b), 20.1103.  The Board notes that the RO first denied the claim for the right knee in April 1998 as well.

A March 2002 rating decision denied entitlement to service connection for Osgood-Schlatter's disease in the right knee and determined that new and material evidence had not been received to reopen the claims for service connection for left and right knee disabilities.  The Veteran did not appeal the decision and it became final as to this issue.  38 C.F.R. §§ 20.302(a), 20.1103.

The record indicates that, in its April 1998 rating decision, the RO denied the claim for a left knee disability on the basis that he failed to submit evidence that effusion and contusion of the left knee treated during service in 1960 was related to the current knee disability.  Thus, the RO determined that his claim was not well-grounded.  The Veteran's right knee claim was first denied in this decision on the basis that the evidence failed to show that the right knee disability treated during service in 1959 was related to the current right knee disability.  It too was denied as not well-grounded.

The record indicates that, in its March 2002 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for left and right knee disabilities.  The RO denied the claim on the basis that the Veteran had failed to submit evidence that connected in-service treatment with the current left and right knee disabilities diagnosed many years after the Veteran's discharge from service.  

The RO additionally denied a separate claim for Osgood-Schlatter's disease of the right knee in March 2002.  The RO denied the claim on the basis that Osgood-Schlatter's disease was not shown in service or currently.  The RO further found that if Osgood-Schlatter's disease was present there was no evidence that it was related to the Veteran's military service. 

Of record at the time of the April 1998 and March 2002 rating decisions were service treatment records from the Veteran's period of active military service, which show the Veteran denied a trick or locked knee upon enlistment Report of Medical History in March 1954.  The corresponding physical examination was similarly negative.  On the March 1957 separation Report of Medical History the Veteran indicated that he had a trick or locked knee.  The medical provider noted the Veteran reported a right trick knee one year prior; however, the corresponding physical examination was negative for a right knee disability.

Upon his second period of enlistment, the Veteran did not complain of any knee trouble on the February 1959 Report of Medical History.  The corresponding physical examination was similarly negative.  

In August 1959, the Veteran reported pain in the popliteal regional of the right knee.  He informed treatment providers that he was on his leg for approximately 16 hours two day prior.  He was diagnosed mild tendonitis.  A September 1960 entry indicated the Veteran reported a sprained left knee the day prior; however, he denied knee problems on a June 1960 Report of Medical History and there were negative findings on physical evaluation.  

In October 1960, the Veteran stated that he was in a motor vehicle accident nine days prior and had injured his left knee.  He reported banging his left knee on the dash board.  The Veteran was diagnosed with effusion and a contusion of the left knee.  The March 1962 separation Report of Medical History was negative for any knee problems. The separation physical examination was similarly devoid of either a right or left knee condition.

The Veteran submitted a September 1977 surgical report in support of his knee claim.  These records indicated the Veteran reported left knee problems for "years."  There was no mention of an in-service injury or disease.  He underwent surgery on his left knee for acute inflammation of the left knee secondary to old torn meniscus of the left knee with rupture of both medial and lateral meniscus.  

Statements of MW dated in October 1997 reveal he was in an accident with the Veteran in August or September 1960.  He then indicated the Veteran injured his knee, but didn't go to the hospital.  The Veteran submitted an identical statement.  

The Veteran was afforded a VA examination in January 1998.  The Veteran reported injuring his knees in the 1960 car accident.  The Veteran indicated he had troubles with his knees since service.  The Veteran informed the examiner that he hurt his left knee again in 1992, when he fell walking into the post office.  He further indicated that Osgood Schlatter's disease had been diagnosed, but nothing was written in his record.  The diagnosis was mild degenerative arthritis of the bilateral knees.  Osgood Schlatter's was also diagnosed but the examiner noted there was no x-ray evidence of the disease.

In February 1998, the Veteran indicated that he had worn a brace since the motor vehicle accident.

A March 1998 letter from Dr. RBS indicated the Veteran had bilateral knee pain related to degenerative arthritis.  Dr. RBS noted the Veteran reported blunt trauma to both knees in a 1960 accident.  The Veteran denied any fractures of the knee, but that he had problems with his knees since the accident.  The Veteran further denied any recent trauma to the knees.

Evidence submitted subsequent to the April 1998 and March 2002 rating decisions includes medical records from Dr. MSS dated in January 2010, which show the Veteran reported a car accident in 1960.  Dr. MSS indicated the Veteran reported blunt force trauma and that x-rays taken in service may have shown a fracture.  

A January 1999 letter from Dr. KWG opines the Veteran had degenerative changes of the left knee, which were probably related at least in some part to the 1960 accident. 

A January 1999 letter from Dr. RBS indicates the Veteran reported blunt force trauma to the left knee in service and x-rays may have shown a fracture.  Dr. RBS noted that he had no records from service to clarify, but that the Veteran's left knee problems may be related to the original injury.  He concluded that without further records and details concerning the injury, it was difficult to make a more definitive statement.  

The March 2011 VA examiner opined that the Veteran' bilateral knee disability was not caused by or a result of an in-service injury or treatment.  

In various statements to the RO and medical providers, as well as testimony before the Board, the Veteran indicated that he had a pre-existing right knee disability prior to his second period of enlistment, which was aggravated by the 1960 motor vehicle accident.  He further claims that he injured his left knee in the same accident.

As noted previously, the April 1998 rating decision primarily denied service connection for both knees on the basis that there was no nexus evidence, i.e. that neither the current right or left knee disability was shown to be related to treatment provided in service.  The March 2002 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to a right knee disability.  The RO denied the claim on the basis that the Veteran had failed to submit evidence that connected in-service treatment with the current right knee disability diagnosed many years after the Veteran's discharge from service.  

The RO denied the Veteran's claim for Osgood-Schlatter's disease of the right knee on the basis that it was not shown in service or currently.  The RO further found that if Osgood-Schlatter's disease was present there was no evidence that it was related to the Veteran's military service. 

The "new" records notably contain the opinions from private providers that the Veteran's bilateral knee disability may be related to the in-service motor vehicle accident.  The March 2001 VA examiner opined that the current bilateral disability was not related to service.  Thus, the evidence is "material" when considered with the previous evidence of record as they relate to an unestablished fact necessary to substantiate the Veteran's claims - a nexus.  

Finally, the Veteran's testimony before the Board contributes to a more complete picture of the Veteran's contentions surrounding the origin of the Veteran's bilateral knee disabilities.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the Veteran's claims for service connection for a bilateral knee disability are reopened.  See 38 C.F.R. § 3.156(a).  


Bilateral Flat Feet

The Veteran seeks to reopen the claim for service connection for bilateral flat feet that was last denied by the RO in a March 2002 rating decision.  The Veteran did  not appeal the decision and it became final as to this issue.  38 C.F.R. §§ 20.302(a), 20.1103.

The record indicates that, in its March 2002 rating decision, the RO denied the claim on the basis that pes planus or flat feet existed prior to service and there was no evidence that the disability was permanently worsened as a result of service.  

Of record at the time of the March 2002 rating decision were service treatment records from the Veteran's period of active military service that show the Veteran had pes planus (third degree) on enlistment examination in March 1954.  There were no complaints or treatment pertaining to the feet during the first period of enlistment.  The Veteran reported foot trouble on his March 1957 separation medical history.  The physical examination simply noted pes planus.  

Pes planus was not noted on the February 1959 enlistment examination from the second period of service.  A June 1960 medical history revealed the Veteran denied foot trouble.  The examiner noted that bilateral pes planus was asymptomatic.  There were no complaints or treatment pertaining to the feet during the second period of enlistment.  The Veteran again denied foot trouble on his March 1962 separation medical history.  The corresponding physical examination was similarly negative.    

Post-service, a January 1998 VA examination noted moderate pes planus.  The remainder of the post-service medical records were negative for complaints or treatment referable to bilateral flat feet.

Evidence submitted subsequent to the March 2002 rating decision includes private medical records and a March 2011 report of VA examination.  These records were devoid of complaints, treatment, or diagnoses referable to the bilateral pes planus.

The Veteran presented testimony before the Board in July 2011.  He simply testified that his bilateral flat feet had a "direct overall effect" on his hip, back, and knee disabilities.  BVA Transcript at 3.  There was no further testimony on the bilateral flat feet.

As noted previously, the RO denied the claim in March 2002 on the basis that pes planus or flat feet existed prior to service and there was no evidence that the disability was permanently worsened as a result of service.  

The Board is cognizant that in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

However, the Veteran has not submitted any new evidence since the last final denial.  Assuming the Veteran is advancing the same argument that his pre-existing bilateral flat feet was aggravated during his military service, this would do nothing but  reiterate the Veteran's prior contentions from the last final denial.  Though the Veteran has not clearly set forth his contentions with regard to how pre-existing flat feet was aggravated during service.  

As such, the evidence received since 2002 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the pre-existing bilateral flat feet were aggravated beyond the normal progression of the disease during the Veteran's active military service.  

Thus, new and material has not been received, and there is no basis upon which to reopen the previously denied claim of entitlement to service connection for bilateral flat feet.   See 38 C.F.R. § 3.156(a).  

C. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Right Knee

The Veteran contends that he is entitled to service connection for a right knee disability, including Osgood-Schlatter's disease.  Specifically, he asserts that he had a right knee disability during his first period of enlistment and that it was aggravated by a 1960 motor vehicle accident.  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal as to this issue will be denied.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this matter, the Veteran's service treatment records show the Veteran denied a trick or locked knee upon enlistment Report of Medical History in March 1954.  The corresponding physical examination was similarly negative.  On the March 1957 separation Report of Medical History the Veteran indicated that he had a trick or locked knee.  The medical provider noted the Veteran reported a right, trick knee one year prior; however, the corresponding physical examination was negative for a right knee disability.

Upon his second period of enlistment, the Veteran did not complain of any knee trouble on the February 1959 Report of Medical History.  The corresponding enlistment physical examination was similarly negative.  

In August 1959, the Veteran reported pain in the popliteal regional of the right knee.  He informed treatment providers that he was on his leg for approximately 16 hours two day prior.  He was diagnosed mild tendonitis.  The Veteran denied knee problems on a June 1960 Report of Medical History and there were negative findings on physical evaluation.  

In October 1960, the Veteran stated that he was in a motor vehicle accident nine days prior and had injured his left knee on the dash board.  The Veteran was diagnosed with effusion and a contusion of the left knee. (Emphasis added).  The March 1962 separation Report of Medical History was negative for any knee problems.  The separation physical examination was similarly devoid of either a right knee disability.

Based on this evidence, as a right knee disability was not noted on either the 1954 or 1959 enlistment examinations, the Board finds that it does not rise to standard of clear and unmistakable evidence that the disease existed prior to service.  A right knee disability clearly did not pre-exist the first period of enlistment.  The complaint of a right, trick knee on the 1957 separation examination also does support a finding that a right knee disability pre-existed the second period of enlistment as the 1957 separation examination was negative for a right knee disability and the 1959 enlistment examination for the second period of service was negative for either complaints or diagnosis of a right knee disability.  Therefore, the Board shall treat this as a direct causation claim.  38 C.F.R. § 3.306; VAOPGCPREC 3-2003 (July 16, 2003).  

The mere fact the Veteran had mild tendonitis of the right knee in service is not enough to establish that a chronic knee disability manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, the first evidence of degenerative arthritis of the right knee is in 1998, some 36 years after the Veteran's discharge from active military service.  This is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309. 

The Veteran was afforded a VA examination in January 1998.  The Veteran reported injuring his knees in the 1960 car accident.  The Veteran indicated he had troubles with his knees since service.  He further indicated that he had a diagnosis of Osgood Schlatter's disease, but nothing was written in his record.  The diagnosis was mild degenerative arthritis of the bilateral knees. The examiner noted there was no x-ray evidence of Osgood-Schlatter's disease. 

A March 1998 letter from Dr. RBS indicated the Veteran had bilateral knee pain related to degenerative arthritis.  Dr. RBS noted the Veteran reported blunt trauma to both knees in a 1960 accident.  The Veteran denied any fractures of the knee, but that he had problems with his knees since the accident.  The Veteran further denied any recent trauma to the knees.

First, there is a 36-year evidentiary gap between the end of the Veteran's period of active service and the earliest findings of degenerative arthritis of the right knee in 1998.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Thus, the lack of any objective evidence of degenerative arthritis of the right knee between the period of active military service ending in 1962 and the diagnosis in 1998 is itself evidence which tends to show that a right knee disability, including degenerative arthritis, did not have its onset in service or for many years thereafter.

Further, there is no probative medical evidence of record that the currently diagnosed degenerative arthritis is related to an incident of the Veteran's military service, i.e. the 1960 motor vehicle accident.  

Medical records from Dr. MSS dated in January 2010 show the Veteran reported a car accident in 1960.  Dr. MSS indicated the Veteran reported blunt force trauma and that x-rays taken in service may have shown a fracture.  The Board notes there was no treatment for the right knee following the accident in service and there were no x-rays taken in 1960.  The Veteran had previously denied fracture of the knee to private providers in 1998.

Letters from Dr. KWG and Dr. RBS dated in January 1999 relate to the Veteran's left knee only.  

The March 2011 VA examiner opined that the Veteran's right knee disability was not caused by or a result of an in-service injury or treatment.  The examiner reasoned that there was no evidence that tendonitis of the right knee treated in 1959 reoccurred or required further treatment.  Thus, the examiner concluded it was an acute and self limiting condition. The examiner further found that there was no evidence that the Veteran injured his right knee in the motor vehicle accident.  The examiner also indicated that there was no evidence of treatment for the right knee until decades after service.  

The Veteran maintains having  a right knee related to his military service.  However, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information recorded in service or thereafter.  Significantly, the service treatment records are negative for complaints or treatment for a right knee disability after 1959, to include the 1962 separation examination.  Moreover, the submitted treatment records show that the Veteran first sought treatment for his right knee many years after service.  Layno v. Brown, 6 Vet. App. 465 (1994); See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
  
In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Left Knee

The Veteran contends that he is entitled to service connection for a left knee disability, including degenerative arthritis.  Specifically, he asserts that he injured his left knee during a 1960 motor vehicle accident and has had problems since.  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal as to this issue will be denied.

In this matter, the Veteran's service treatment records show the Veteran denied a trick or locked knee upon enlistment Report of Medical History in March 1954.  The corresponding physical examination was similarly negative.  On the March 1957 separation Report of Medical History the Veteran indicated that he had a trick or locked knee.  The medical provider noted the Veteran reported a right trick knee one year prior; however, the corresponding physical examination was negative for a right knee disability.  (Emphasis added).

Upon his second period of enlistment, the Veteran did not complain of any knee trouble on the February 1959 Report of Medical History.  The corresponding enlistment physical examination was similarly negative.  

The Veteran denied knee problems on a June 1960 Report of Medical History and there were negative findings on physical evaluation.  A September 1960 entry indicates the Veteran reported a sprained left knee the day prior. 
 
In October 1960, the Veteran stated that he was in a motor vehicle accident nine days previously and had injured his left knee.  He reported banging his left knee on the dash board.  The Veteran was diagnosed with effusion and a contusion of the left knee.  The March 1962 separation Report of Medical History was negative for any knee problems.  The separation physical examination was similarly devoid of  a left knee disability.

The mere fact the Veteran had effusion and a contusion of the left knee in service is not enough to establish that a chronic knee condition manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, the Veteran submitted a September 1977 surgical report.  These records indicated the Veteran reported left knee problems for "years."  There was however, no mention of an in-service injury or disease.  He underwent surgery on his left knee for acute inflammation of the left knee secondary to old torn meniscus of the left knee with rupture of both medial and lateral meniscus.  

Statements of MW dated in October 1997 reveal he was in an accident with the Veteran in August or September 1960.  He then indicated the Veteran injured his knee, but didn't go to the hospital.  The Veteran submitted an identical statement.  

The first evidence of degenerative arthritis of the left knee is in 1998, some 36 years after the Veteran's discharge from active military service.  This is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ v3.307, 3.309. 

The Veteran was afforded a VA examination in January 1998.  The Veteran reported injuring his knees in the 1960 car accident.  The Veteran indicated he had troubles with his knees since service.  The Veteran informed the examiner that he hurt his left knee again in 1992, when he fell walking into the post office.  The Veteran was diagnosed with mild degenerative arthritis of the bilateral knees. 

In February 1998, the Veteran indicated that he had worn a brace since the motor vehicle accident.

A March 1998 letter from Dr. RBS indicated the Veteran had bilateral knee pain related to degenerative arthritis.  Dr. RBS noted the Veteran reported blunt trauma to both knees in a 1960 accident.  The Veteran denied any fractures of the knee, but that he had problems with his knees since the accident.  The Veteran further denied any recent trauma to the knees.

First, there is a 15-year evidentiary gap between the end of the Veteran's period of active service in 1962 and the earliest findings of surgery on his left knee for acute inflammation of the left knee secondary to old torn meniscus of the left knee with rupture of both medial and lateral meniscus in 1977.  Again, there was no indication that it was related to effusion and contusion of the left knee noted in 1960.

There is a 36-year evidentiary gap between the end of the Veteran's period of active service in 1962 and the earliest findings of degenerative arthritis of the left knee in 1998.  This lack of any objective evidence of acute inflammation of the left knee secondary to old torn meniscus of the left knee with rupture of both medial and lateral meniscus in 1977 and degenerative arthritis of the left knee in 1998 between the period of active military service ending in 1962 and the diagnoses in 1977 and 1998 is itself evidence which tends to show that a left knee condition, including degenerative arthritis, did not have its onset in service or for many years thereafter.  See Maxson, supra; Jordan, supra.   
 
Further, there is no probative medical evidence of record that the currently diagnosed degenerative arthritis of the left knee is related to an incident of the Veteran's military service, i.e. the 1960 motor vehicle accident.  

Medical records from Dr. MSS dated in January 2010 show the Veteran reported a car accident in 1960.  Dr. MSS indicated the Veteran reported blunt force trauma and that x-rays taken in service may have shown a fracture.  The Board notes there were no x-rays taken in 1960.  The Veteran had previously denied fracture of the knee to private providers in 1998.

A January 1999 letter from Dr. KWG opines the Veteran has degenerative changes of the left knee, which was probably related at least in some part to the 1960 accident. 

A January 1999 letter from Dr. RBS indicates the Veteran reported blunt force trauma to the left knee in service and x-rays may have shown a fracture.  Dr. RBS noted that he had no records from service to clarify, but that the Veteran's left knee problems may be related to the original injury.  He concluded that without further records and details concerning the injury, it was difficult to make a more definitive statement.  

The March 2011 VA examiner opined that the Veteran's left knee disability was not caused by or a result of an in-service injury or treatment.  The examiner reasoned that while the Veteran was treated for left knee effusion and contusion following the accident, that treatment for the left knee was completed and the Veteran was able to return to unlimited duty.  The examiner indicated there was no documentation that the Veteran requested or received care for his left knee after the accident or at any time until the 1970's.  The examiner noted the Veteran was engaged in physical work after service and complained of knee pain beginning in the 1970's, but there was no documented link between the events of 1960 and the issues that appeared in 1977.  The examiner further noted there were no imaging studies that correlated the injury of 1960 to the present knee abnormality.  

The Board has thoroughly reviewed the medical evidence of record and concludes that the preponderance of the evidence is against a finding that the Veteran's left knee disability is related to his period of active military service.  In this regard, the Board finds that with respect to the evidence presented, greater weight is to be accorded to the findings of the March 2011 VA examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The Board in looking at the findings of the March 2011 VA examination, notes that the examiner took a complete history from the Veteran to include his in-service automobile accident in 1960.  The examiner, in reaching a diagnosis, considered the Veteran's current complaints, as well as the objective results from the physical examination and  x-ray studies.  The examiner further indicated as outlined earlier in the decision, that he reviewed the claims file, to include the service treatment records.   The Board is of the opinion, that the VA examiner who performed the March 2011 VA examination made a diagnosis and reached the conclusion that the Veteran's current left knee disability, degenerative arthritis, was not due to the 1960 motor vehicle accident or other event of military service, based on a complete and thorough review of the medical evidence of record and objective findings.

In contrast, the Board finds that Dr. KWG's and Dr RBS's statements contained in the January 1999 letters, are equivocal at best.  The Board finds that the conclusions do not appear to be supported by objective medical evidence.  With regard to Dr. RBS, the Board bases its conclusion on the doctor's own omission that he had "no records from service to clarify."  Dr. RBS further indicated that "without further records and details concerning the injury, it was difficult to make a more definitive statement."  

The opinion from Dr. KWG that degenerative changes were probably related  in some part to the 1960 accident, is too speculative.  (Emphasis added).  In the case at hand, the Board finds that both opinions as to an etiology of the Veteran's left knee disability are not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Thus, based on the aforementioned, the Board has afforded more weight to the opinion of the VA examiner who performed the March 2011 VA examination, and finds that the clinical evidence of record does not support a finding of service connection.

The Veteran maintains having  a left knee disability related to his military service.  However, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

Moreover, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information recorded in service or thereafter.  Significantly, the service treatment records are negative for complaints or treatment for a left knee disability after 1960, to include the 1962 separation examination.  Moreover, the submitted treatment records show that the Veteran first sought treatment for his left knee many years after service.  Layno, supra; Rucker, supra.  

In sum, the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

Hip and Back Conditions

The Veteran asserts that his hips and back were injured in the 1960 motor vehicle accident.  He alternatively contends that his altered gait created the conditions. After careful consideration of all procurable and assembled data, the Board finds that service connection is not warranted for either a bilateral hip or back disability on a direct, presumptive or a secondary basis.  

At the outset, the Board finds that as service connection is not currently in effect for any disorder and thus, consideration of the claims on a secondary causation basis is precluded.  38 C.F.R. § 3.310.  

Turning next to direct service connection, the Board must note that the service treatment records are wholly devoid of treatment or diagnoses regarding a bilateral hip or back condition.  Specifically, there were no complaints of hip or back pain or injuries after the 1960 motor vehicle accident.  There were no hip or back disorders complained of or found upon separation examination in 1962. 

Post-service, the Veteran has not been diagnosed with either a bilateral hip or back disability.  The medical evidence dated between 1977 and 2010 is devoid of complaint or treatment for either a hip or back disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for bilateral hip and back disabilities.  38 C.F.R. § 3.303.

As there is no currently diagnosed hip or back disabilities, service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from hip and back pain and that the Veteran is competent to report his symptoms.  See, e.g., Layno, supra.    

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker, supra.    

The Board cannot give great weight and credibility to the Veteran's account that he has either a hip or back disability, which is presumably related to service, as there are no complaints or findings for such in any service or post-service medical record.  

Moreover, on this record, a current hip and/or back disability is not shown to have been diagnosed.   

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered a hip or back injury, disease, or event in service or currently or that the claimed disabilities may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

In sum, the preponderance of the evidence is against the claims, and the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

A valid claim for CUE in the April 15, 1998, rating decision has not been shown and to this extent, the appeal is denied. 

New and material evidence having been received, service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, service connection for a left knee disability is reopened; the appeal is granted to this extent only.

New and material evidence not having been submitted, the claim of entitlement to service connection for bilateral flat feet is not reopened and to this extent only, the appeal is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
  	C. L. Krasinski
Acing Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


